      Case 4:21-cv-02715 Document 1 Filed on 08/19/21 in TXSD Page 1 of 6




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

NAKEITHA IVY PATTERSON,                        )
                                               )
               Plaintiff,                      )
                                               )
               v.                              )    Civil Action No.: ________________
                                               )
UNITED STATES POSTAL SERVICE                   )
and JOHN DOE,                                  )
                                               )
               Defendants.                     )

                            PLAINTIFF’S ORIGINAL COMPLAINT

COMES NOW, NAKEITHA IVY PATTERSON, Plaintiff, and alleges as follows:

                                       I.      PARTIES

       1.1     Plaintiff NAKEITHA IVY PATTERSON is a resident and citizen of Humble,

Harris County, Texas. She brings this negligence action on behalf of herself.

       1.2     Defendant JOHN DOE is an unknown driver. This Defendant’s identity and

whereabouts are currently unknown. Plaintiff files suit against this individual for the purpose of

preserving the Statute of Limitations against this Defendant and intends to serve said individual

with citation and process when his identity becomes known.

       1.3     Defendant UNITED STATES POSTAL SERVICE is a United States Government

entity that does business in Texas. Defendant may be served with process via certified mail at

United States Attorney’s Office at 1000 Louisiana Street, Suite 2300, Houston, Texas 77002.

Additionally, Defendant must be served via registered or certified mail to U.S. Attorney General,

Department of Justice, 950 Pennsylvania Avenue, N.W., Washington, D.C., 20530.




                                                                                      Page 1 of 6
      Case 4:21-cv-02715 Document 1 Filed on 08/19/21 in TXSD Page 2 of 6




                              II.     JURISDICTION & VENUE

       2.1     The district court has jurisdiction of this civil action pursuant to 39 U.S.C. § 409.

The United States district courts shall have original but not exclusive jurisdiction over all actions

brought by or against the Postal Service. Id.

       2.2     Venue is properly before this Court under 28 USC § 1442(a)(1) because a

substantial part of the events giving rise to this claim occurred in Harris County, Texas.

                             III.    CONDITIONS PRECEDENT

       3.1     All conditions precedent have been performed or have occurred.

                                          IV.     FACTS

       4.1     On or about May 23, 2019, in Harris County, Texas, Defendant JOHN DOE was

negligent in the operation of an 18-wheeler. While operating his vehicle, Defendant JOHN DOE

struck Plaintiff’s vehicle. At the time of the collision Defendant JOHN DOE was an employee of

Defendant UNITED STATES POSTAL SERVICE, was conducting business on behalf of

Defendant UNITED STATES POSTAL SERVICE in Harris County, Texas, and was operating

the 18-wheeler for the benefit of Defendant UNITED STATES POSTAL SERVICE. Defendants’

negligence proximately caused Plaintiff’s injuries and damages as described herein. Plaintiff

brings suit on the following causes of action.

 V.     CAUSES OF ACTION: DEFENDANT JOHN DOE AND DEFENDANT UNITED
                           STATES POSTAL SERVICE

       5.1     Defendant JOHN DOE was negligent in his actions and/or omissions in operating

the 18-wheeler. Specifically, Defendant JOHN DOE was negligent in, but not limited to, the

following manners:

               a) Failing to control the operating of the 18-wheeler;

               b) Failing to maintain a proper lookout;



                                                                                         Page 2 of 6
      Case 4:21-cv-02715 Document 1 Filed on 08/19/21 in TXSD Page 3 of 6




              c) Failing to pay attention to his surroundings;

              d) Failing to avoid the incident in question;

              e) Failing to operate the 18-wheeler as a person of ordinary prudence would have
                 in the same or similar circumstance;

              f) Failing to control the speed of the 18-wheeler;

              g) Operating the 18-wheeler at an unsafe speed;

              h) Failing to take proper evasive action;

              i) Failing to apply the appropriate brakes to the 18-wheeler;

              j) Failing to operate the 18-wheeler in a safe manner; and

              k) Other acts of negligence.

       5.2    Defendant JOHN DOE’s acts and/or omissions constitute a failure to use due care

as described above. Defendant JOHN DOE’s failure to use care was a proximate and producing

cause of Plaintiff’s injuries and damages as described more thoroughly herein. Defendant JOHN

DOE is therefore liable to Plaintiff for her personal injuries and damages sustained as a direct

result of Defendant JOHN DOE’s negligence.

       5.3    Defendant UNITED STATES POSTAL SERVICE is legally responsible to

Plaintiff for the negligent conduct of Defendant JOHN DOE under the legal doctrine or respondeat

superior because Defendant JOHN DOE was at all times material hereto an employee of Defendant

UNITED STATES POSTAL SERVICE and was acting within the course and scope of such

employment at all times relevant to this matter. As a result thereof, Defendant UNITED STATES

POSTAL SERVICE is liable for all negligence of Defendant JOHN DOE.




                                                                                    Page 3 of 6
      Case 4:21-cv-02715 Document 1 Filed on 08/19/21 in TXSD Page 4 of 6




   VI.         CAUSE OF ACTION: DEFENDANT UNITED STATES POSTAL SERVICE

         6.1     Defendant UNITED STATES POSTAL SERVICE was negligent in its errors

and/or omissions in maintaining the 18-wheelers and/or trailers operated by its employees,

including by not limited to the following:

                 a) allowing Defendant JOHN DOE to operate its vehicle even though it knew or
                    should have known he was a reckless or incompetent driver;

                 b) retaining Defendant JOHN DOE to operate its vehicle even though it knew or
                    should have known he was a reckless or incompetent driver;

                 c) entrusting a vehicle to Defendant JOHN DOE even though it knew or should
                    have known he was a reckless or incompetent driver;

                 d) failing to properly train Defendant JOHN DOE in the safe operation of a motor
                    vehicle;

                 e) failing to properly supervise Defendant JOHN DOE’s driving activities;

                 f) failing to properly maintain the vehicle in a safe operational condition;

                 g) failing to maintain the vehicle to the minimal standard of safety;

                 h) failing to establish and enforce safety rules and regulations;

                 i) failing to properly educate, instruct, and supervise the performance of
                    Defendant JOHN DOE’s duties;

                 j) failing to adequately train, educate, or provide instructions and orders to
                    Defendant JOHN DOE;

                 k) failing to provide proper safety manuals and instructions to employees
                    responsible for safety; and

                 l) failing to enforce and ensure compliance of established safety and operational
                    rules and regulations for persons operating its equipment.




                                                                                         Page 4 of 6
      Case 4:21-cv-02715 Document 1 Filed on 08/19/21 in TXSD Page 5 of 6




                                         VII.   DAMAGES

       7.1     As a direct and proximate result of the negligence of Defendant JOHN DOE and

Defendant UNITED STATES POSTAL SERVICE, Plaintiff suffered damages allowed by law for

personal injuries in an amount in excess of $75,000.00.

       7.2     As a further result of the negligence of Defendant JOHN DOE and Defendant

UNITED STATES POSTAL SERVICE, Plaintiff NAKEITHA IVY PATTERSON has suffered

serious and permanent personal injuries. Plaintiff NAKEITHA IVY PATTERSON suffered the

following damages:

               a) Medical expenses incurred in the past;

               b) Medical expenses which in all probability will be incurred in the future;

               c) Loss of past earning capacity;

               d) Loss of earning capacity which in all probability will be sustained in the future;

               e) Physical impairment in the past;

               f) Physical impairment which in all probability will be sustained in the future;

               g) Physical pain and mental anguish in the past; and

               h) Physical pain and mental anguish will in all probability be sustained in the
                  future.

                                VIII. PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests this Court issue citation to

Defendants to answer, and upon a trial by jury of this matter, enter judgment against the above-

named Defendants for compensatory damages in an amount in excess of $75,000.00, together with

prejudgment and postjudgment interest, attorneys’ fees and costs, and such other and further relief

as the Court deems just and equitable.




                                                                                        Page 5 of 6
Case 4:21-cv-02715 Document 1 Filed on 08/19/21 in TXSD Page 6 of 6




                                    Respectfully submitted,

                                    THE STANO LAW FIRM



                                    By: ___________________________
                                        MATTHEW C. STANO
                                        SBN: 24077073 FBN: 2505335
                                        mstano@stanolawfirm.com
                                        JASON M. BROOKS
                                        SBN: 24092177 FBN: 3541123
                                        jbrooks@stanolawfirm.com
                                        FRANK A. SEDITA
                                        SBN: 24094194 FBN: 2800318
                                        fsedita@stanolawfirm.com
                                        Attorney in Charge
                                        THE STANO LAW FIRM
                                        Chase Bank Building
                                        19747 Highway 59 N, Ste. 400
                                        Humble, TX 77338
                                        T: 832-777-0390
                                        F: 713-969-4969
                                        E-service: service@stanolawfirm.com

                                    ATTORNEYS FOR PLAINTIFF




                                                                  Page 6 of 6
